 4:06-cr-03145-RGK-DLP Doc # 170 Filed: 08/04/20 Page 1 of 2 - Page ID # 1116




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 4:06CR3145

       vs.
                                                                  ORDER
O'DARI ZANDAGHE WILEY,

                     Defendant.


       In light of Chief Judge Gerrard’s opinion in United States v. Jenkins, 4:15CR3079,
(Filing 88), I find and conclude that Mr. Wiley has exhausted his administrative remedies.
Therefore,

      IT IS ORDERED that:

      1. The motion to restrict (Filing 168) is granted and the motion for compassionate
         release (Filing 163) shall be restricted but available to the parties and the court
         (including the probation officer).
      2. A United States Probation Officer for the District of Nebraska shall as soon as
         reasonably possible obtain Mr. Wiley’s medical records from the Bureau of
         Prisons, file those medical records as sealed documents in this case, and provide
         copies to counsel for the government and counsel for the defendant. The
         Probation Officer shall also file as a restricted document his or her
         recommendations and evaluation after reviewing Mr. Wiley’s medical records
         including but not limited to the inmate’s proposed release plan, his adjustment
         while in prison and any other information deemed helpful by the probation
         officer. The recommendations and evaluation of the probation officer shall be
         provided to counsel when the Probation Officer submits that document for filing.
      3. Fourteen calendar days after the submission of the recommendations and
         evaluation described in paragraph 2, the government shall submit a responsive
         brief. Mr. Wiley through his counsel may submit a reply brief within ten calendar
         days after the government’s responsive brief. Unless otherwise ordered, upon
4:06-cr-03145-RGK-DLP Doc # 170 Filed: 08/04/20 Page 2 of 2 - Page ID # 1117




       receipt of Mr. Wiley’s reply brief or upon the expiration of the time for reply the
       matter shall be deemed submitted. The briefs may be filed as restricted
       documents.
    4. The Clerk’s office shall provide a copy of this order to Supervising United States
       Probation Officer Aaron Kurtenbach.

    Dated this 4th day of August, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                          2
